United States Court of Appeals
                       For the First Circuit


No. 12-1245

           DOUGLAS O. NYSTEDT, JR., individually and as
         Administrator of the Estate of Evan T. Nystedt,

                       Plaintiff, Appellant,

                                 v.

                      EUGENE A. NIGRO ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]



                               Before

                         Lynch, Chief Judge,
                  Selya and Stahl, Circuit Judges.


     William P. Corbett, Jr., with whom The Corbett Law Firm was on
brief, for appellant.
     Christopher R. Conroy, with whom Elizabeth A. Houlding and
Peabody & Arnold LLP were on brief, for appellees.



                         November 20, 2012
           SELYA, Circuit Judge.     This case requires us to explore

the parameters of the doctrine of quasi-judicial immunity.       The

underlying litigation is a will contest turned conspiracy case.

The plaintiff prevailed in probate court, but only after two and a

half years of pretrial discovery and legal wrangling.        All the

while, the estate's assets waned and the legal fees waxed.

           In the end, the plaintiff, although found to be the sole

lawful heir of the decedent, had little to show for his victory.

Seeking retribution, he sued a bevy of persons involved in the will

contest.   The central theme of his suit was the allegation of a

wide-ranging conspiracy.

           In a preliminary ruling, the district court found two of

the defendants (a lawyer who had served as a court-appointed

discovery master and the lawyer's firm) immune from suit by reason

of quasi-judicial immunity.    The court certified this ruling as a

partial final judgment.    See Fed. R. Civ. P. 54(b).   After careful

consideration, we affirm.

I.   BACKGROUND

           "Because this case was decided below on a motion to

dismiss, we rehearse the facts as revealed by the complaint and the

documents annexed thereto." Katz v. Pershing, LLC, 672 F.3d 64, 69

(1st Cir. 2012).

           This imbroglio began with the death of Evan Nystedt in

May of 2004.   Soon thereafter, the decedent's attorney and friend,


                                   -2-
Earl Munroe, offered a purported will for probate.                     The probate

court provisionally appointed Munroe as executor.                   See Mass. Gen.

Laws ch. 192, §§ 13-14 (repealed 2008).                     Munroe neglected to

provide the statutorily required notice to heirs, see id. § 13, and

used   his    position      as    temporary     executor    to    squander      estate

resources.

             The decedent's closest living relative was plaintiff-

appellant Douglas Nystedt, who eventually learned of the probate

proceedings.       He asserted his rights as heir at law and, in August

of 2004, initiated a will contest.

             On December 17, 2004, the probate court appointed Eugene

Nigro, a practicing lawyer, as a special master "to monitor the

discovery        process"   and     ensure     "full[]    compl[iance]      with    []

reasonable [discovery] requests" "on a timely basis."                      The court

authorized the special master to charge the parties, equally, his

usual and customary hourly rates.                See Mass. R. Civ. P. 53(c);

Mass. R. Dom. Rel. P. 26(j).

             The     plaintiff      alleges      that     the    special    master's

performance left much to be desired.              He asserts that the special

master failed to respond to several letters imploring him to

schedule     a    discovery      conference     and     compel   Munroe    to   honor

discovery requests.              He also asserts that the special master

engaged in ex parte communications with Munroe's counsel, George

Lordan.      He laments that, after eighteen months of service, the


                                         -3-
special master had only two depositions and one hundred pages of

"generally irrelevant" documents to show for his efforts.

             In May of 2006, the plaintiff sought to oust the special

master.      The probate court rejected this entreaty.                Discovery

continued until February of 2007, when trial commenced.               Following

the trial, the probate court, noting that Munroe was both the

preparer of the will and the person who stood to inherit from it,

disallowed the will.     The rejection of the will left the plaintiff

as the decedent's administrator and the sole beneficiary of the

estate.      Mass. Gen. Laws ch. 190, §§ 2-3 (repealed 2008).                On

appeal, the probate court's decision was affirmed.              See Munroe v.

Nystedt, No. 07-P-944, 2008 WL 4778297 (Mass. App. Ct. Nov. 4,

2008).

             The plaintiff's success was bittersweet.               By the time

that he prevailed and took control of the assets, the value of the

estate had been greatly diminished.          To make matters worse, he had

spent over $200,000 in waging the will contest.

             Having   been   left     holding   a    nearly   empty   bag,   the

plaintiff, individually and in his capacity as administrator of the

decedent's estate, sued a phalanx of will-contest participants.

These defendants included the special master and the law firm in

which he was a partner, Nigro, Pettepit & Lucas, LLP (the Firm).

For   ease    in   exposition,   we    refer    to   these    two   defendants,

collectively, as the Nigro defendants.


                                       -4-
            After his suit was docketed in the federal district

court, the plaintiff twice amended his complaint.           The operative

pleading for present purposes — the second amended complaint —

contains twenty-three counts against nine defendants.

            The claims against the Nigro defendants are narrowly

focused. The complaint posits that the special master's delinquent

performance of his duties prolonged the will contest and, thus,

caused the value of the estate to plummet.         The plaintiff frames

this plaint as both a racketeering conspiracy charge under the

Racketeer Influenced and Corrupt Organizations Act (RICO), 18

U.S.C. §§ 1961-1968, and a civil conspiracy charge under common

law.   In essence, he avers that the special master's misdeeds

furthered a conspiracy crafted by Munroe and others.          Viewed from

that coign of vantage, the dispatch of each of the fifty-five

invoices sent     by   the Nigro   defendants   was    intended    to "reap

illicit[] benefits" from the conspiracy. These mailings ostensibly

amounted to instances of mail fraud, which served as predicate acts

for the racketeering charge.        See 18 U.S.C. §§ 1341, 1962.        The

invoices    and   ex   parte   communications   also   allegedly    abetted

Munroe's unlawful conversion of estate assets.

            The Nigro defendants moved to dismiss the claims against

them on the basis of quasi-judicial immunity.            Fed. R. Civ. P.

12(b)(6).    The district court granted this motion by means of a

docket entry because, in its view, all of the Nigro defendants'


                                    -5-
actions "relate[d] to [Nigro's] quasi-judicial work as a discovery

master."   The district court then certified its order of dismissal

as a final judgment.      See Nystedt v. Munroe, No. 10-10754, 2012 WL

244939 (D. Mass. Jan. 26, 2012) (citing Fed. R. Civ. P. 54(b)).

This timely appeal followed.

II.   ANALYSIS

           Before    us,     the   plaintiff   challenges     both   the

certification order and the order of dismissal.             Without the

certification, we would lack jurisdiction to entertain the appeal.

See 28 U.S.C. § 1291; see also Feinstein v. Resolution Trust Corp.,

942 F.2d 34, 39-40 (1st Cir. 1991).      Accordingly, we begin with the

certification order and then mull the dismissal order.

                     A.    The Certification Order.

           "When an action presents more than one claim for relief

. . . or when multiple parties are involved, the court may direct

entry of a final judgment as to one or more, but fewer than all,

claims or parties . . . ."     Fed. R. Civ. P. 54(b).   This procedure,

though sometimes useful, is in obvious tension with the "long-

settled and prudential policy against the scattershot disposition

of litigation."     Spiegel v. Trs. of Tufts Coll., 843 F.2d 38, 42

(1st Cir. 1988).    "It follows, then, that entry of judgment under

the rule should not be indulged as a matter of routine or as a

magnanimous accommodation to lawyers or litigants."         Id.   Rather,

Rule 54(b) should be applied sparingly and "only if the court


                                   -6-
expressly determines that there is no just reason for delay." Fed.

R. Civ. P. 54(b).

          When contemplating Rule 54(b) certification, a trial

court first must ensure that the ruling underlying the proposed

judgment is final.   Spiegel, 843 F.2d at 42.       Such a determination

embodies a judgment about a matter of law and, thus, engenders de

novo review. González Figueroa v. J.C. Penney P.R., Inc., 568 F.3d

313, 317 (1st Cir. 2009).       To qualify as final, a ruling must

"dispose[]    completely   either   of    all   claims   against    a   given

defendant or of some discrete substantive claim or set of claims

against the defendants generally."         Maldonado-Denis v. Castillo-

Rodriguez, 23 F.3d 576, 580 (1st Cir. 1994).         This requirement is

plainly satisfied here: the order granting the Nigro defendants'

Rule 12(b)(6) motion to dismiss terminated all of the plaintiff's

claims against them.

          The plaintiff attempts to parry this thrust.             He argues

that the dismissed claims against the Nigro defendants were part of

counts in which other defendants were also named.            With this in

mind, he insists that the district court's order could not be

"final" as the counts at issue remained in the case.

          This argument exalts form over substance. A single count

in a complaint may contain multiple claims and implicate multiple

defendants.   By its terms, Rule 54(b) permits the entry of a final

judgment as to "one or more . . . parties," without reference to


                                    -7-
the fact that the pleader may have organized such claim or claims

within   counts   containing   claims   against   other   parties.   See

Feinstein, 942 F.2d at 39-40 (upholding Rule 54(b) certification of

an order dismissing claims against some, but not all, defendants

named in a single RICO count).

           In addition to finality, Rule 54(b) requires the trial

court to make an express determination that there is "no just

reason for delay."    We examine the district court's evaluation of

the equities inherent in this determination with a deferential eye.

See Spiegel, 843 F.2d at 43-44.

           In the case at hand, the district court focused on the

importance of protecting the Nigro defendants' reputation in the

legal community.    Nystedt, 2012 WL 244939, at *1.       The court noted

that pending RICO and conspiracy charges might well dissuade

potential clients from using their services.              Id.   To cinch

matters, the court found nothing to suggest that the immediate

entry of a partial final judgment would prejudice the rights of any

party.   Id.

           We discern no error.    We think that the district court's

assessment of the equities is reasonable, and that Rule 54(b)

certification is appropriate in the circumstances of this case. We

note, moreover, that the policy of the law favors the resolution of

immunity defenses as early in a lawsuit as may be practicable.

See, e.g., P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506


                                  -8-
U.S. 139, 145 (1993); Mitchell v. Forsyth, 472 U.S. 511, 526

(1985). This factor, too, counsels in favor of immediate appellate

review.

                     B.   The Dismissal Order.

           The district court granted the motion to dismiss on the

ground that Nigro, as a court-appointed discovery master, was

entitled to absolute quasi-judicial immunity.        We review this

decision de novo.    Nisselson v. Lernout, 469 F.3d 143, 150 (1st

Cir. 2006).    "In conducting that review, we accept as true all

well-pleaded facts alleged in the complaint and draw all reasonable

inferences therefrom in the pleader's favor."     Santiago v. Puerto

Rico, 655 F.3d 61, 72 (1st Cir. 2011).

           There is a wrinkle here that potentially affects our

review.   The plaintiff's complaint contains both federal and state

claims.   Where, as here, a federal court proceeds to adjudicate

state-law claims under supplemental jurisdiction, it is obliged to

apply state substantive law to those claims.      Perry v. Blum, 629

F.3d 1, 8 (1st Cir. 2010).   As a result, we must apply federal law

to some claims and state law to others.          Here, however, this

dichotomy is more apparent than real.       There are only minute

distinctions between the two bodies of immunity law, and no such

distinction is implicated in this case.      Consequently, we rely

interchangeably on federal and state precedents with respect to the

scope of quasi-judicial immunity.


                                -9-
              The doctrine of quasi-judicial immunity provides absolute

immunity      for    those   who    perform     tasks    that     are    inextricably

intertwined with the judicial function.                 Cleavinger v. Saxner, 474

U.S.   193,    200    (1985);      Coggeshall    v.    Mass.    Bd.     of   Regis.   of

Psychologists, 604 F.3d 658, 662-63 (1st Cir. 2010); LaLonde v.

Eissner, 539 N.E.2d 538, 540-41 (Mass. 1989).                     This doctrine is

rooted in      the    wise   idea    that     those who       perform    adjudicative

functions "require a full exemption from liability."                           Butz v.

Economou, 438 U.S. 478, 508 (1978).

              Court-appointed        discovery        masters     plainly      perform

judicial functions.          Under accepted Massachusetts practice, they

"control the extent of discovery, including the scheduling and

oversight      of    depositions      [and]     the    time     for   completion      of

discovery, and [they] resolve any discovery disputes which may

arise during the course of the litigation."                   Mass. R. Dom. Rel. P.

26(j).      During his performance of these duties, a master is

"functionally indistinguishable from a trial judge."                          AccuSoft

Corp. v. Palo, 237 F.3d 31, 58 (1st Cir. 2001) (alteration and

internal quotation marks omitted). It follows inexorably, as night

follows day, that court-appointed discovery masters, acting in that

capacity, share a judge's immunity from suit.                           Cf. Brown v.

Newberger, 291 F.3d 89, 94 (1st Cir. 2002) (discussing acts of

court-appointed evaluators); Kermit Constr. Corp. v. Banco Credito

Y Ahorro Ponceno, 547 F.2d 1, 3 (1st Cir. 1976) (discussing acts of


                                        -10-
court-appointed receiver).          This immunity makes perfect sense; in

its   absence,        court-appointed      discovery      masters      would      become

"lightning    rod[s]      for    harassing       litigation    aimed    at    judicial

orders."   Kermit Constr., 547 F.2d at 3.

           The plaintiff acknowledges the general proposition that

a court-appointed discovery master may be entitled to quasi-

judicial immunity.         To avoid this dead end, however, he tries to

invoke two recognized exceptions to the general proposition.                            The

first of these exceptions relates to non-judicial acts, see, e.g.,

Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36 (1993); Cok

v. Cosentino, 876 F.2d 1, 3 (1st Cir. 1989); the second relates to

acts, which,      "though       judicial    in    nature," are       "taken       in    the

complete absence of all jurisdiction," Mireles v. Waco, 502 U.S. 9,

11-12 (1991).     We examine these claims separately.

           The        plaintiff    argues        that    the   Nigro     defendants'

transmittal      of     invoices    and    the     special     master's      ex    parte

communications with Lordan are non-judicial acts sufficient to

trigger    the    first     exception.            This    argument     rests       on     a

misapprehension of the exception.

           Judicial acts are those that are "intimately associated"

with the judicial function.               Burns v. Reed, 500 U.S. 478, 486

(1991) (internal quotation marks omitted).                 For this purpose, the

judicial function has been defined as the adjudication of disputes

between parties. Antoine, 508 U.S. at 435. Nigro's performance of


                                          -11-
his duties as a court-appointed discovery master falls comfortably

within this sphere.         This includes the sending of invoices for

services rendered and the alleged ex parte communications — acts

that were intimately associated with the adjudication of discovery

disputes.

             As to the invoices, they were sent in furtherance of the

probate court's direction about how the special master should be

paid   and     were    an   unremarkable     vehicle   for   securing     that

compensation.         As to the communications, the plaintiff has not

alleged — nor does the record in any way suggest — that they

pertain to anything other than Nigro's work as a court-appointed

discovery master.        Indeed, the probate court denied the motion to

remove the special master, which was based on the same allegations

of ex parte communications. There is no reason to look behind that

ruling. In any event, a mere claim of ex parte contact, alleged to

be in violation of Mass. Sup. Jud. Ct. R. 3:09, canon 3(B)(7), does

not, without more, establish that the nature of the communication

was not inextricably intertwined with the judicial function.               The

fact that a court-appointed discovery master performs a judicial

function in an imperfect (or even unethical) way does not, by

itself, dissolve his quasi-judicial immunity. See Cok, 876 F.2d at

3   (holding    that     "allegations   of    malice,"   "bad   faith,"    or

"conspiracy" will not circumvent absolute quasi-judicial immunity).




                                    -12-
           As a fallback position, the plaintiff avers that sending

an invoice is an "administrative," rather than a "judicial" act.

This averment suggests a false dichotomy.                   The administrative

character of an act might make a difference if the act was not

intimately    associated       with   the   performance     of     core   judicial

functions. See, e.g., Forrester v. White, 484 U.S. 219, 229 (1988)

(holding discriminatory dismissal of court employee to be a non-

judicial act).       Here, however, the administrative act of sending

invoices was       integrally    related     to   Nigro's   work    as    a court-

appointed discovery master and, therefore, the immunity attaches to

the act.   Cf. New Eng. Cleaning Servs., Inc. v. Am. Arbit. Ass'n,

199 F.3d 542, 545 (1st Cir. 1999) (holding that administrative

tasks associated with processing a party's demand are arbitral acts

for purposes of arbitral immunity).

           The plaintiff's attempt to invoke the second exception —

for actions taken in the absence of all jurisdiction — is equally

unavailing.        He bases this argument on a number of perceived

procedural glitches, including the fact that the record does not

indicate     any    "special     reasons"     sufficient     to     justify    the

appointment of a discovery master pursuant to former Mass. Prob.

Ct. R. 20 (amended 2011); the fact that Nigro neither lived nor

maintained an office in the county in which the probate court sat,

as required by that rule; the fact that the special master's

billings were in excess of the billings permitted by that rule; the


                                      -13-
fact that the appointment was not temporally limited, as required

by former Mass. Prob. Ct. R. 21 (amended 2011); and the fact that

the special master's ex parte communications with Lordan were

unethical.

            We need not address these allegations item by item. Even

if procedural irregularities of this sort existed, they would not

strip Nigro    of    his    jurisdiction     to    act   as   a   court-appointed

discovery master.1          The Supreme Court has squarely held that

absolute judicial immunity is ineffaceable even in the presence of

"grave procedural errors."        Stump v. Sparkman, 435 U.S. 349, 359

(1978); see also Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 357

(1871) (distinguishing the "validity of the act" from the question

of whether judicial immunity attaches); New Eng. Cleaning Servs.,

199 F.3d at 546 (similar).       The errors here (if errors at all) were

not grave and, in all events, fall within the prophylaxis afforded

by Stump.

            If more were needed — and we doubt that it is — there is

an   even   more    basic    defect   in     the    plaintiff's      "absence   of



     1
       We do not mean to imply that the alleged procedural flaws
were flaws at all. Although we need not (and do not) pass upon the
question, it seems likely that the probate court was applying Mass.
R. Dom. Rel. P. 26(j) rather than the probate court rules. See
generally Mass. Supp. Prob. & Fam. Ct. R. 20 reporter's notes
(2012) (noting that the 2011 amendment, which cross references the
Massachusetts Rules of Domestic Relations Procedure, reflects the
"usual practice" of the probate courts). The appointment at issue
here appears to conform to the requirements of Mass. R. Dom. Rel.
P. 26(j).

                                      -14-
jurisdiction" argument.      His claims amount to nothing more than

claims of error that could, and should, have been addressed in the

will   contest   itself.         After   all,   "[w]ere    collateral   and

retrospective attacks on technical defects of court appointments

permitted, the court's work in an already difficult litigation

field would often be undone, with consequent uncertainty, delay,

and frustration."    Brown, 291 F.3d at 94.      The plaintiff could, for

example, have brought the alleged procedural flaws to the attention

of the probate court and, if that court denied relief, could have

raised the points on appeal.             After all, one of the primary

purposes of judicial immunity is to "establish appellate procedures

as the standard system for correcting judicial error."            Forrester,

484 U.S. at 225.

           Here, too, the plaintiff has a fallback position.             He

strives to persuade us that the special master acted in the

complete absence of jurisdiction because his failure to respond to

the plaintiff's letters anent discovery orders constituted an

abandonment of his office (and, hence, his jurisdiction to act).

We are not convinced.

           The law is clear that even bad faith or malice will not

divest the cloak of judicial immunity.          See, e.g., Mireles, 502

U.S. at 11.   A fortiori, negligence in performing judicial duties

affects neither a defendant's immunity nor his jurisdiction; the

judicial   officer   (or   the    person   performing     tasks   intimately


                                    -15-
associated with core judicial functions) retains the power, whether

or not negligent, to act in that capacity.                   See Cok, 876 F.2d at 4

(holding that "negligent performance" or "dereliction of duty" does

not divest an individual of authority granted by the court).

            The plaintiff's final argument is that the Firm, as

contrasted with Nigro himself, was not entitled to quasi-judicial

immunity.     In this regard, he points out that the Firm was not

mentioned in the probate court's appointment order and had no

standing in the will contest.

            This is whistling past the graveyard.                  The Firm had no

independent      involvement    in     the    will    contest.      From    what the

complaint reveals, the Firm's only contribution was through the

special master's use of its resources (such as staff assistance,

stationery,      and   the    like).         This    kind    of   support   for   the

performance of judicial acts warrants quasi-judicial immunity. See

Lewittes v. Lobis, 164 F. App'x 97, 98 (2d Cir. 2006); Quitoriano

v. Raff & Becker, LLP, 675 F. Supp. 2d 444, 449 (S.D.N.Y. 2009).

In much the same way that a law clerk who helps in the formulation

of an opinion is entitled to share in the judge's immunity, a law

firm whose partner enjoys quasi-judicial immunity is entitled to

share in that immunity for helping the partner to perform his

judicial tasks. Cf. Bettencourt v. Bd. of Regis. in Med., 904 F.2d

772, 784-85 (1st Cir. 1990) (affirming grant of quasi-judicial

immunity    to    legal      adviser    to     a     board    performing    judicial


                                        -16-
functions).    Any other result would render illusory the important

protections afforded by the doctrine of quasi-judicial immunity.

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

we affirm the district court's grant of dismissal.



Affirmed.




                                -17-